Citation Nr: 0021482	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-08 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to the initial assignment of a compensable 
evaluation for a right ankle condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1981 to May 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for a right ankle condition and assigned a noncompensable 
evaluation, effective from March 10, 1992.

An additional medical record was received in August 1999, 
within 90 days after the case had been certified to the Board 
by the RO.  The submission was accompanied by a waiver of 
initial RO review.  Accordingly, that evidence will be 
considered by the Board in its appellate review.  38 C.F.R. 
§ 20.1304 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  At the time of the veteran's original claim for 
compensation, until he underwent a VA compensation 
examination on March 28, 1995, his right ankle condition was 
productive of moderate functional impairment.

3.  On and after March 28, 1995, the veteran's right ankle 
condition has not been  manifested by more than slight 
functional impairment or slight limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a right ankle 
condition, but not greater than 10 percent, from March 10, 
1992 to March 27, 1995, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.40-
4.45, 4.59, 4.71a, Diagnostic Code 5271 (1999); Fenderson v. 
West, 12 Vet. App. 119, 127 (1999).

2.  Since the veteran's VA examination on March 28, 1995, the 
criteria for a compensable rating have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 
5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue has 
been obtained.  No additional action is necessary to meet the 
duty to assist the veteran.  38 U.S.C.A. § 5107(a).  
Moreover, since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 127 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran contends that his right ankle condition is more 
severe than contemplated by the 0 percent (noncompensble) 
evaluation.  

A December 1991 VA examination showed the veteran able to 
extend his right ankle to 90 degrees, comparable to the 
contralateral side and lacked no ability to plantar flex the 
ankle, being able to do so to 180 degrees.  Subtalar motion 
was normal.  There was no swelling or tenderness and the 
veteran walked without a limp.  X-rays indicated cystic 
lesions of the talus indicating either degeneration or past 
trauma.  The joint surface itself was perfectly smooth, 
showing no evidence of any degeneration or osteophyte 
formation.  There were no signs of degenerative process.  The 
impression was cystic lesions, right talus, etiology 
questionable.  A VA general medical examination, also 
performed in December 1991, showed that the veteran had 
painful motion of the right ankle.

Additional VA outpatient treatment records dated 1984 to 1992 
show that the veteran was seen for right ankle pain in 1988.  
A bone scan was taken in 1991 revealing arthritic changes of 
the right ankle.  In 1992 tenderness over the medial aspect 
of the right ankle was shown.  VA hospital records indicate 
that the veteran underwent arthroscopic surgery for removal 
of a bone cyst from the right talus in August 1992; he was 
hospitalized for approximately two days.  The only pertinent 
abnormal clinical finding was minimal medial ankle 
tenderness.  It was noted that an August 1992 report 
mentioned that the veteran had cellulitis of the right ankle 
and was treated with elevation and irrigation.  In October 
1992 the veteran reported some moderate ankle pain on 
standing, but the pain was less than prior to surgery.  Range 
of motion was minus 10 degrees dorsiflexion and plus 30 
degrees plantar flexion.  It was noted that there was pain 
beyond those ranges but there was no appreciable pain with 
inversion and eversion.

In a VA examination dated March 28, 1995 the veteran reported 
continued burning pain at his right ankle.  He indicated that 
he had more pain at the right ankle after he had walked for a 
while.  He took Motrin 600 mg 4 times daily when the ankle 
symptoms were most severe.  X-rays of the right ankle and 
foot were interpreted as normal.  The examination showed 
posture and gait normal.  There was an 8 cm scar at the 
antermedial aspect of the right ankle.  There was no swelling 
or tenderness to palpation evident at the right ankle.  Right 
ankle dorsiflexion was to 20 degrees and plantar flexion was 
to 45 degrees.  Posterior tibial pulse and dorsalis pedis 
pulse were normal on the right.

A March 1996 VA examination showed no joint swelling, 
deformity, or evidence of instability.  Range of motion of 
the right ankle was 0 degrees of dorsiflexion and 45 degrees 
of plantar flexion.  X-ray of the right ankle and foot was 
normal.  CT scan of the right ankle revealed status post 
right talus bone graft and no evidence of osteochondritis 
desicans.

In a May 1997 VA examination the veteran complained of corns 
about the greater toes, inability to stretch his toes, and 
abnormal creasing of his work shoes.  The examination showed 
bilateral dorsiflexion to 90 degrees and plantar flexion to 
170 degrees, and subtalar motion was unrestricted.  There was 
a well healed anterior medial scar of the right ankle 
measuring 3 1/4".  There was no swelling, tenderness or 
redness.  The circumference of the calf bilaterally was 14 
1/4".  The examiner noted that x-rays showed that the veteran 
had osteochondritis dissecans of the talus which was 
subsequently treated and appeared to have been totally 
resolved both on routine x-rays and CT scan.  An addendum 
indicated that based on objective physical examination and x-
ray review, the examiner was unable to explain the veteran's 
complaints of pain.

VA outpatient treatment records dated August to October 1997 
show the veteran's complaints of right ankle pain with the 
pain radiating to the right foot.

Upon an August 1998 VA examination, the veteran complained of 
right ankle pain.  The examiner noted that the veteran had a 
history of cellulitis involving the right ankle during his 
basic training.  It was noted that an x-ray examination in 
1986 showed pes planus, but was otherwise normal; there was 
no evidence of arthritis at that time.  The examiner further 
noted that an X-ray in February 1990 revealed a possible 
defect in the talus secondary to a severe ankle sprain and 
cyst complications.  

The examination in August 1998 showed that the veteran's 
right ankle came to a neutral position of 0 degrees and then 
10 degrees dorsiflexion.  Plantar flexion from the 0 degrees 
position could be obtained to 45 degrees.  The veteran had a 
very well healed scar on the medial malleolar side, about 4" 
long, but very well-healed, no adherence to underlying 
structures.  There was no hypertrophy, no complications and 
bilaterally his calf's were symmetrical.  There was no other 
joint with any kind of complications.  Inversion was to 30 
degrees and eversion was to 20 degrees.  At the time the 
medial lateral malleoli revealed no discrepancy.  The veteran 
complained of ankle pain, but there was no edema, cellulitis, 
rash or any other complications.  The tarsal tunnel syndrome 
test was negative.  The toe hygiene and the sensory motor 
findings were intact.  A Grade I pes planus was noted upon 
standing.  

VA outpatient treatment records dated in February 1999 show 
that the veteran was seen twice for his right ankle 
condition.  The examinations showed no pain with range of 
motion, and x-rays were negative for arthritis.  However, the 
veteran did experience pain and instability on ambulation.

Social Security Administration evidence indicates that the 
veteran was denied disability benefits.  It was found that 
although the veteran had inflammation of his ankle, the 
evidence showed it was not causing significant complications 
at the time.

The veteran is currently evaluated at a 0 percent 
(noncompensable) rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  With marked limitation of motion, a 20 percent 
evaluation is warranted and with moderate limitation of a 
motion, a 10 percent evaluation is warranted.  A normal range 
of ankle dorsiflexion for VA rating purposes is considered to 
be from 0 to 20 degrees, and for plantar flexion from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II (1999).  Since this 
diagnostic code is based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca are 
applicable.

After reviewing the medical evidence of record, the Board 
concludes that a staged 10 percent rating is warranted for 
the veteran's right ankle disability, from the date that the 
RO assigned its initial rating of zero percent, March 10, 
1992, until a VA examination was performed on March 28, 1995.  
In support of this finding, the Board notes that the relevant 
medical and X-ray evidence showed some degenerative changes 
or arthritis in the right ankle (see 1991 VA bone scan) and 
painful limitation of motion.  As to the latter findings, the 
VA general medical examiner noted in December 1991 that the 
veteran had pain on range of motion of the right ankle, and 
upon an October 1992 out patient visit, it was reported that 
the veteran had motion of the ankle limited by pain, albeit 
only slight in degree.  With consideration of 38 C.F.R. 
§ § 4.40, 4.45, and Deluca, the Board finds that the medical 
evidence relevant to the period March 10, 1992 to March 27, 
1995 supports a finding that the veteran's right ankle 
disability was productive of overall moderate impairment 
which in turn supports a staged rating of 10 percent during 
that period of time.  Fenderson, supra.  However, there is no 
medical evidence to support a rating in excess of 10 percent 
during that period of time.  The Board has considered 
38 C.F.R. § § 4.40, 4.45, and Deluca but there is no 
objective medical evidence to show that pain, flare-ups of 
pain, weakness, incoordination, or any other symptom results 
in additional functional limitation to a degree that would 
support a finding of more than moderate functional impairment 
or limitation of motion of the right ankle.  

Medical records beginning with a VA compensation examination 
on March 28, 1995 show essentially full range of motion of 
the right ankle with no joint swelling, deformity, redness, 
or instability.  A May 1997 VA orthopedic examination was 
essentially negative for any pertinent abnormal objective 
findings; range of motion of the right ankle was full at that 
time and, in an addendum to that examination, based on 
objective physical examination and x-ray review, the examiner 
was unable to explain the veteran's complaints of pain.  The 
August 1998 VA examination showed dorsiflexion from 0 to 10 
degrees and plantar flexion from 0 to 45 degrees, which is 
full range of motion.  Additional VA outpatient medical 
evidence dated in February 1999 showed some pain and 
instability on ambulation but such does not show that his 
ankle condition has been productive of more than slight 
limitation of motion since March 28, 1995.  The Board has 
again considered 38 C.F.R. § § 4.40, 4.45, and Deluca but 
there is no objective medical evidence to show that pain, 
flare-ups of pain, weakness, incoordination, or any other 
symptom results in additional functional limitation to a 
degree that would support a finding of more than slight 
limitation of motion of the right ankle.  Accordingly, a 
compensable rating for the disability at issue is not 
warranted from March 28, 1995.  38 C.F.R. § 4.71a, Code 5271.  
As the preponderance of the evidence is against this aspect 
of the veteran's claim, the benefit of the doubt doctrine is 
not applicable, and a compensable rating for a right ankle 
disability, from March 28, 1995, is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

 
ORDER

A 10 percent rating for a right ankle condition, from March 
10, 1992 to March 27, 1995, is granted, subject to the law 
and regulations governing the payment of VA monetary 
benefits.  

A compensable rating for a right ankle condition, from March 
28, 1995, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

